Title: Thomas Jefferson to Albert Gallatin, 11 [May] 1815
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir Monticello  Mar April May 11. 15.
          Mr Girardin, who will have the honor of presenting you this letter, revisits his native country after a residence of 20. years in this his country by adoption. he will consider this relation as placing him under your protection, of which  he is entirely worthy. a residence of some years in my neighborhood enables me to assure you that he is a gentleman of science, of worth, and perfect correctness of conduct. he has just compleated a history of Virginia during the period of the revolution, which is now in the press, and both the matter and the manner of the execution, will ensure to the work a welcome acceptance, and to himself the honorable acknolegements of the public. I take the liberty of presenting him to you as worthy of any attentions you shall be so good as to shew him, and add the assurances of my constant and affectionate friendship and respect.
          Th: Jefferson
        